Opinion by
Oklady, J.,
The testimony adduced on the second trial of this case was sufficient to warrant the jury in returning a verdict for the plaintiff. Zahnizer’s use of the words “ we ” and “ us ” in his conversations with Martin, and the mere payment of the rental and order by the checks of the East End Oil Co., were not of themselves sufficient to make the oil company liable for his acts. These acts taken in connection with the facts which were admitted in the pleadings: that he was a member of the partnership known as the East End Oil Co. and acted as its manager; that he consulted with his partners about the Martin matter; that the company authorized him to check against its funds, his declarations to others of his relations to the company, and its manner of conducting its business in permitting Zahnizer to commingle his individual affairs with its enterprises in the same neighborhood, *587made it a question for the jury and not for the court. The proof which was lacking when the case was before us after the first trial (9 Pa. Superior Ct. 13) was furnished on the second, and when considered with the contradictions of the defendant’s manager, and the answers to the defendant’s points, was fairly submitted to the jury. It was for the jury to find from the evidence whether Zahnizer was acting for himself or for the company in the contract, if one was made, and after two trials of the case, that fact has been established by sufficient evidence.
The judgment is affirmed.